Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00068-CV

                     IN THE INTEREST OF N.J.T. and V.G.T., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00721
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs of court are taxed in this appeal.

       SIGNED June 13, 2018.


                                                 _____________________________
                                                Patricia O. Alvarez, Justice